                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                            Case No.17-cv-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                            ORDER GRANTING JOINT
                                                                                              ADMINISTRATIVE MOTION TO FILE
                                  14             v.                                           UNDER SEAL PORTIONS OF
                                                                                              DEFENDANT QUALCOMM’S
                                  15     QUALCOMM INCORPORATED,                               OPPOSITION TO FTC’S MOTION IN
                                                                                              LIMINE #3
                                  16                     Defendant.
                                                                                              Re: Dkt. No. 962
                                  17

                                  18          Before the Court is the parties’ joint administrative motion to file under seal portions of
                                  19   Qualcomm’s opposition to the FTC’s third motion in limine. ECF No. 962. For the following
                                  20   reasons, the Court GRANTS the parties’ motion.
                                  21          “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  22   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of
                                  23   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
                                  24   U.S. 589, 597 & n.7 (1978)). Thus, when considering a sealing request, “a strong presumption in
                                  25   favor of access is the starting point.” Id. (internal quotation marks omitted).
                                  26          Parties seeking to seal judicial records relating to motions that are “more than tangentially
                                  27                                                      1

                                  28   Case No. 17-cv-00220-LHK
                                       ORDER GRANTING JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL PORTIONS OF
                                       QUALCOMM’S OPPOSITION TO FTC’S MOTION IN LIMINE #3
                                   1   related to the underlying cause of action,” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092,

                                   2   1099 (9th Cir. 2016), bear the burden of overcoming the presumption with “compelling reasons

                                   3   supported by specific factual findings” that outweigh the general history of access and the public

                                   4   policies favoring disclosure. Kamakana, 447 F.3d at 1178–79 (9th Cir. 2006). Compelling reasons

                                   5   justifying the sealing of court records generally exist “when such ‘court files might have become a

                                   6   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   7   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon, 435

                                   8   U.S. at 598). However, “[t]he mere fact that the production of records may lead to a litigant’s

                                   9   embarrassment, incrimination, or exposure to further litigation will not, without more, compel the

                                  10   court to seal its records.” Id.

                                  11           Records attached to motions that are “not related, or only tangentially related, to the merits

                                  12   of a case,” are not subject to the strong presumption of access. Ctr. for Auto Safety, 809 F.3d at
Northern District of California
 United States District Court




                                  13   1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need for access to court

                                  14   records attached only to non-dispositive motions because those documents are often unrelated, or

                                  15   only tangentially related, to the underlying cause of action.” (internal quotation marks omitted)).

                                  16   Parties moving to seal records attached to motions unrelated or only tangentially related to the

                                  17   merits of a case must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of

                                  18   Civil Procedure. Ctr. for Auto Safety, 809 F.3d at 1098-99; Kamakana, 447 F.3d at 1179–80. The

                                  19   “good cause” standard requires a “particularized showing” that “specific prejudice or harm will

                                  20   result” if the information is disclosed. Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  21   Cir. 2002); see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                  22   examples or articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d

                                  23   470, 476 (9th Cir. 1992).

                                  24           Pursuant to Rule 26(c), a trial court has broad discretion to permit sealing of court

                                  25   documents for, inter alia, the protection of “a trade secret or other confidential research,

                                  26   development, or commercial information.” Fed. R. Civ. P. 26(c)(1)(G). The Ninth Circuit has

                                  27                                                      2

                                  28   Case No. 17-cv-00220-LHK
                                       ORDER GRANTING JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL PORTIONS OF
                                       QUALCOMM’S OPPOSITION TO FTC’S MOTION IN LIMINE #3
                                   1   adopted the definition of “trade secrets” set forth in the Restatement of Torts, holding that “[a]

                                   2   trade secret may consist of any formula, pattern, device or compilation of information which is

                                   3   used in one’s business, and which gives him an opportunity to obtain an advantage over

                                   4   competitors who do not know or use it.” Clark v. Bunker, 453 F.2d 1006, 1009 (9th Cir. 1972)

                                   5   (quoting Restatement (First) of Torts § 757 cmt. b). “Generally [a trade secret] relates to the

                                   6   production of goods. . . . It may, however, relate to the sale of goods or to other operations in the

                                   7   business. . . .” Id. (ellipses in original). In addition, the U.S. Supreme Court has recognized that

                                   8   sealing may be justified to prevent judicial documents from being used “as sources of business

                                   9   information that might harm a litigant’s competitive standing.” Nixon, 435 U.S. at 598.

                                  10          In addition, parties moving to seal documents must comply with the procedures established

                                  11   by Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate only upon a request

                                  12   that establishes the document is “sealable,” or “privileged, protectable as a trade secret or
Northern District of California
 United States District Court




                                  13   otherwise entitled to protection under the law.” Civ. L. R. 79-5(b). “The request must be narrowly

                                  14   tailored to seek sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Id.

                                  15   Civil Local Rule 79-5(d), moreover, requires the submitting party to attach a “proposed order that

                                  16   is narrowly tailored to seal only the sealable material” and that “lists in table format each

                                  17   document or portion thereof that is sought to be sealed,” as well as an “unredacted version of the

                                  18   document” that “indicate[s], by highlighting or other clear method, the portions of the document

                                  19   that have been omitted from the redacted version.” Id. R. 79-5(d)(1). Pursuant to the Court’s order

                                  20   at ECF No. 821, where the parties seek to seal information designated confidential by a non-party,

                                  21   that non-party “will have seven days, rather than the four days prescribed in Civil Local Rule 79-

                                  22   5” to file the non-party’s declaration in support of sealing. ECF No. 821 at 2.

                                  23          Here, the parties seek to seal portions of Qualcomm’s opposition to the FTC’s third motion

                                  24   in limine. Qualcomm contends that “[b]riefs regarding motions in limine are considered non-

                                  25   dispositive.” ECF No. 962 at 2. The district court in the case Qualcomm cites refused defendant’s

                                  26   request—after the deadline for filing a motion for summary judgment had passed—to treat

                                  27                                                      3

                                  28   Case No. 17-cv-00220-LHK
                                       ORDER GRANTING JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL PORTIONS OF
                                       QUALCOMM’S OPPOSITION TO FTC’S MOTION IN LIMINE #3
                                   1   defendant’s motion for summary judgment as a motion in limine. Medlock v. Host Int’l, Inc., No.

                                   2   12-cv-02024-JLT, 2013 WL 1820297, at *2 (E.D. Cal. Apr. 30, 2013). The case is irrelevant to the

                                   3   standard for reviewing a motion to file under seal. Under Ninth Circuit precedent, the question is

                                   4   whether Qualcomm’s motion in limine is “more than tangentially related to the underlying cause

                                   5   of action.” Ctr. for Auto Safety, 809 F.3d at 1099. The Ninth Circuit has held that “routine motions

                                   6   in limine [] are strongly correlative to the merits of a case.” Id. Here, the FTC’s motion in limine

                                   7   includes a request to preclude the testimony of Mr. Robert Mansfield. ECF No. 943 at 1.

                                   8   Qualcomm contends that Mr. Mansfield’s testimony “would rebut the FTC’s arguments regarding

                                   9   the purported anticompetitive effects of [Qualcomm’s] agreements.” ECF No. 956 at 1. This issue

                                  10   is central to the merits of case. Thus, the Court applies the compelling reasons standard to the

                                  11   parties’ motions to seal.

                                  12          In Kamakana, the Ninth Circuit held that compelling reasons exist to seal court records
Northern District of California
 United States District Court




                                  13   when the records may be used to “release trade secrets.” 447 F.3d at 1179 (citing Nixon, 435 U.S.

                                  14   at 598). Moreover, “the common law right of inspection has bowed before the power of a court to

                                  15   insure that its records are not used . . . as sources of business information that might harm a

                                  16   litigant’s competitive standing.” In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008)

                                  17   (quoting Nixon, 435 U.S. at 598). This Court has previously granted the parties’ motion to seal a

                                  18   similar description of Mr. Mansfield’s testimony. ECF No. 825 at 4. The Court explained that the

                                  19   description related to “Apple’s baseband chipset selection process and confidential business

                                  20   dealings between Apple and a supplier or Apple’s product pricing and pricing process.” Id.

                                  21   (internal quotations omitted). Here, Qualcomm and third party Apple have submitted similar

                                  22   declarations providing that portions of Qualcomm’s opposition to the FTC’s third motion in limine

                                  23   “regard[] Apple’s baseband chipset selection process and confidential business dealings between

                                  24   Apple and potential suppliers.” ECF No. 962-3 at 1. The Court agrees that compelling reasons

                                  25   exist to seal this information.

                                  26          With this standard in mind, the Court GRANTS the parties’ motion to seal as follows:

                                  27                                                     4

                                  28   Case No. 17-cv-00220-LHK
                                       ORDER GRANTING JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL PORTIONS OF
                                       QUALCOMM’S OPPOSITION TO FTC’S MOTION IN LIMINE #3
                                   1
                                             Document             Line/Page                       Ruling
                                   2
                                        Qualcomm’s           Page 1, lines 21-23   GRANTED.
                                   3    Opposition (ECF
                                        No. 956)
                                   4

                                   5
                                       IT IS SO ORDERED.
                                   6

                                   7
                                       Dated: December 13, 2018
                                   8
                                                                                   ______________________________________
                                   9                                               LUCY H. KOH
                                                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27                                                5

                                  28   Case No. 17-cv-00220-LHK
                                       ORDER GRANTING JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL PORTIONS OF
                                       QUALCOMM’S OPPOSITION TO FTC’S MOTION IN LIMINE #3
